It seems to me that appellant, R. C. Chotard, county Treasurer, was justified in refusing to pay the warrants issued in favor of Frank *Page 573 
Masters in the amount of $84 and the one issued in favor of Rowland Smith for $58 for servicing the county's road machinery. It is clearly a violation of Initiated Act No. 1, commonly called the County Salary Act, especially 2 thereof.
That section is as follows: "The county judge shall receive as his salary, to cover, all and singular, his services and duties as county judge, judge of the juvenile court, judge of the court of common pleas, road commissioner, and county farm supervisor, and any and all other services rendered by him to the county, the sum of $2,500, and no more.
"The county judge shall serve as road commissioner, and the quorum court shall have the right to make a reasonable appropriation from the road funds of the county for an expense account to him as such road commissioner, not to exceed, however, the sum of $500 per year."
I think anyone capable of operating any of the county's machinery must necessarily know how to on, grease and tighten up the taps on the piece of machinery he operates. In my opinion it is unnecessary to employ a man by the day at $6 per day the year through to on, grease and screw up the taps on the machinery used on the roads. As stated above the operator of the machinery is capable of performing those duties if he has the ability to operate the machinery. The initiated act makes it the duty of the county judge to serve as road commissioner and such duties as Frank Masters and Rowland Smith are performing are the duties imposed on the county judge under the county salary act. Such duties as are being performed by Frank Masters and Rowland Smith are just such duties as were being performed by them before the case of White v. Chotard, 202 Ark. 692,152 S.W.2d 552, was handed down by this court and the attempt to pay them for oiling, greasing and tightening up taps on the road machinery is to all intents and purposes an attempt to circumvent and destroy the tenor and effect of the case of White v. Chotard, supra. I regard it as a subterfuge to strike down the initiated act No. 1, commonly called the county salary law, and the *Page 574 
construction placed upon that act by this court in the case of White v. Chotard, supra.
Mr. JUSTICE MEHAFFY and Mr. JUSTICE HOLT join me in this dissenting opinion.